Title: To George Washington from Henry Knox, 13 August 1789
From: Knox, Henry
To: Washington, George



War Office 13th August 1789.

The detail of the estimate of the expences for treating with the Southern indians which was formed the 20th of May 1789.
It is supposed that at least 1500 Creeks will attend at the treaty, each of whom according to custom, must have one and an half rations ⅌ day; this would require for each day 2250 rations. The treaty may be presumed to last 25 days.



56,250 Rations at ⅛th of a dollar ⅌ ration
7,031.22½/90


800 Cherokees for the same time and at the same rations. vz. 30,000 Rations at ⅛th of a dollar
3,750


Rations for 60 men for 4 Months to serve as a guard to the Stores and Commissioners 7,200 Rations @ ⅛th do
900


The pay of the Commissioners
3,000


Stores and Necessaries
1,000


Messengers, interpreters and Contingencies
2,000


Indian goods to be presented to the Creeks and Cherokees
5,318.67 1/2


Transportation
2,000


Dollars
25,000



H. Knox

